Citation Nr: 1705762	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Errol Sayin, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1960 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a memorandum decision vacating the Board's January 2012 decision and remanded the issue back to the Board for additional adjudication.  In October 2014, the Board remanded the claim.  The claim was returned to the Board, and was once again remanded in December 22, 2015.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).

The Veteran testified before the undersigned at a Travel Board Hearing conducted in June 2009.  The transcript of that hearing is associated with the Veteran's electronic file.  


FINDING OF FACT

The currently diagnosed PTSD is not shown to be due to event or incident of the Veteran's period of service.  The Veteran's claimed stressor(s) could not be verified.  There is no evidence that the Veteran currently has any other psychiatric disorder etiologically related to his military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD, antisocial personality and anxiety disorders.  Specifically, the Veteran claims that he was a POW from February to March 1962, and as a result of his capture he currently suffers from an acquired psychiatric disorder that is related to his active military service.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for an acquired psychiatric disability, and specifically for PTSD, required medical evidence diagnosing the condition in accordance with C.F.R. § 4.125 (a), a link established by medical evidence between the current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence required to establish the occurrence of an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304 (f). 

Where disability compensation is claimed by a former prisoner of war, omission of history or findings from clinical records made upon repatriation is not determinative of service connection, particularly if evidence of comrades in in support of the incurrence of the disability during confinement is available.  Special attention will be given to any disability first reported after discharge, especially if poorly defined and not obviously of intercurrent origin.  The circumstances attendant upon the individual veteran's confinement and the duration thereof will be associated with pertinent medical principles in determining whether disability manifested subsequent to service is etiologically related to the prisoner of war experience.  

If a Veteran was a prisoner of war (POW) for more than 30 days.  Certain listed diseases are presumed to have been incurred in service if they manifest to a compensable degree at any time after the service of a veteran who was a POW.  38 C.F.R. §§ 3.307 (a)(5), 3.309(c).  Those diseases include psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113 (West 2015); 38 C.F.R. §§ 3.1 (y), 3.307(a)(5), 3.309(c) (2016).

If the evidence establishes that the veteran was a prisoner-of-war under the provisions of 3.1(y) and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone my establish the occurrence of the claimed in-service stressor.  

The Veteran asserts that he has PTSD due to his service in Vietnam.  Specifically, he contends that during his service he was involved in combat resulting in a crash landing causing the deaths of the pilot and co-pilot.  He reported that he was captured by a small group of North Vietnamese in February and March 1962 and held as a prisoner of for about six days.  He also contends that in 1962 he had service in Laos and North Vietnam for a shirt time in a "black ops unit" under the name "Crow's Nest" under the umbrella of "White Star."  

Service personnel records show that the Veteran was absent without leave (AWOL) from September 1961 to October 1961 and again from November 1961 to January 1962.  A court martial order in January 1962 reflects a guilty plea to the charges of being AWOL and that the Veteran was sentenced to a period of confinement (hard labor) in California from January 1962 to April 1962.  The Veteran's DD214 indicates that his military occupational specialty was physical activities specialist; there is no indication that the Veteran received a Purple Heart, Combat Action Badge, or any other decoration or award indicative of combat.  

The service treatment records show that in March 1961 the Veteran began crying in the barracks for no apparent reason and appeared quite immature with a chronically passive-aggressive sociopathic personality structure.  It was recommended that he investigate the possibility of compassionate reassignment.  The Veteran also complained of "weird feelings" in his head that he had since childhood that were vague but non psychotic.  It was noted that prior to service his father died, his mother was ill, and that his girlfriend broke up with him.  It was also noted that the Veteran "wanted out of service in the worst way" and threatened vague, but not suicidal actions.  Further, it was noted that in March 1961, the Veteran received two Article 15's for gambling and drinking.  Examination performed at separation in July 1963 reflects normal clinical psychological evaluation.

Subsequent to service, VA medical records dated in December 2002 reflect a history of childhood sexual and physical abuse when the Veteran was in foster care.  In an August 2003 VA treatment record, he was diagnosed with combat-related PTSD.  In October 2003, he underwent a mental health assessment and his Axis I diagnoses included anxiety disorder, NOS and a provisional diagnosis of PTSD with delayed onset.  Veteran Center records reflect a diagnosis of and treatment for PTSD.  In a May 2008 VA treatment record, the physician opined that the Veteran continued to suffer from combat-related PTSD; however, the physician indicated that he was not a mental health care provider.

In the report of VA examination in June 2010, the Veteran's reported stressors remained unchanged, namely that he was involved in combat resulting in a crash landing that resulted in the deaths of the pilot and co-pilot; that he was captured by a small group of North Vietnamese in February and March 1962 and held as a prisoner for about six days; and, that he served in Laos and North Vietnam.  For his service, the Veteran reported that he received three Purple Hearts for injuries sustained therein.  On objective examination the Veteran was diagnosed with PTSD.  The examiner specifically stated no other psychiatric disorder was clearly identified.

In this case, the medical evidence of record is replete with diagnoses of PTSD.  Notwithstanding a confirmed diagnosis of PTSD, the Board notes that service connection also requires credible supporting evidence that the claimed in-service stressor occurred and a link established by medical evidence between current symptoms and an in-service stressor.

As noted above, the Board previously remanded the issue on appeal in January 2010 for further development.  In the January 2010 remand, the Board instructed the RO to request that the National Personnel Records Center (NPRC) research the Veteran's personnel records to verify the occurrence of the Veteran's claimed stressor.

The AMC/RO issued a report in September 2011 formally finding that there was a lack of information to corroborate the Veteran's claimed stressor associated with his claimed PTSD.  Conspicuously missing from any evidence of record is confirmation of the occurrence of the Veteran's claimed in-service stressors. 

In December 2015, the Board remanded the Veteran's claims for further development in an attempt to obtain classified, or formerly classified, service medical and personnel records, the National Personnel Records Center in their response received February 29, 2016, reports that all available personnel documents and/or service treatment records were uploaded to the VA electronic system on December 15, 2014.  All records have been considered and were previously of record.  

In regards to obtaining pay records from January 25, 1962 to May 10, 1962, the Dayton Federal Record Center Reference Team, National Archives and Records Administration in their response received June 3, 2016, reports that their financial histories do not start until 1964.  

The Board is aware that medical professionals have linked the Veteran's diagnosed PTSD to his experiences in Vietnam.  In this regard, the Board notes that the Court has held repeatedly that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in- service stressor(s).  Nevertheless, since the examiner does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App.124 (2002).

In this case, despite the requisite diagnosis of PTSD, the fact remains that the evidence of record simply fails to verify the occurrence of the Veteran's claimed in-service stressor.  In this regard, the Board notes that service personnel records show that the Veteran pled guilty to charges of being AWOL and was sentenced to a period of confinement in California during the same time when he was purportedly experiencing the traumatic events in Vietnam in 1962. 

Further, a statement from the Veteran's wife, dated April 1962, states that he was recently released from stockade after being confined for 100 days for being AWOL.  She explains that the first time he was AWOL from Alaska for 40 days and the second time from Fort Ord for 65 days.  She claims that the Veteran had been trying to without any results to obtain a release from the army or a compassionate transfer to Fort Mac Arthur in order to help out at home.  The Veteran's wife contemporaneous letter, from 1962, is just further evidence that the Veteran was in confinement during the period that he claims he was in Laos or in North Vietnam.  

There are several other statements that the Veteran has made that do not support his account of his circumstance of service.  For instance in a September 2015 statement, the Veteran states that he attended school with the son of the "dictator of Nicaragua" until 1959, at the age of 16.  However, his military records state the highest education level the Veteran received was in the 9th grade.  Further, he states that he had burns over 50 percent of his body from jet fuel due to an airplane crash.  However, contemporaneous medical records from this time do not support this contention.  Nor have any of the Veteran's medical records noted that he had any burns on his body.  Specifically, his Report of Medical Examination from July 1963 reported the Veteran as clinically normal to include the skin.  

Further, the Veteran wrote that there had been no change to his medical condition since his last medical examination.  Further, the Veteran states that during his 6 day captivity he lost a considerable amount of weight, from 180 pounds to 142 pounds.  However, according the Veteran's Report of Medical Examination from March 1960 the Veteran weighed 154 pounds.  In his July 1963 Report of Medical Examination, the Veteran weighed 180 pounds.  

Despite the Veteran's contentions, without credible evidence of an in-service stressor(s) the Veteran cannot meet the criteria for service connection for PTSD.  The law is clear the record must contain service records or other corroborative evidence that substantiates the occurrence of an in-service stressor.  See Gaines v. West, 11 Vet. App. at 357-58 (1998).  As the Veteran fails to provide evidence of an in-service stressor(s) during his time of service, service connection for PTSD is not warranted. 

As to the claim for any other acquired psychiatric disorder, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  In this case, the Board is aware that the Veteran received treatment for psychiatric symptoms in service; however, on objective examination, the Veteran's psychological evaluation was normal.  Subsequent to service, the predominated psychiatric diagnosis has been PTSD.  As explained above, service connection for PTSD is not warranted.  The Board is aware of an October 2003 VA mental health assessment in which the Veteran, in addition to his PTSD diagnosis, was also diagnosed with anxiety disorder, not otherwise specified.  However, in the June 2010 VA examination report, the examiner explicitly stated that no other psychiatric disorder was clearly identified.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for an acquired psychiatric disorder (other than PTSD) must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as there is no medical evidence to support a current diagnosis of an acquired psychiatric disorder (other than PTSD); there is no basis upon which to award service connection.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to PTSD must be denied.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examination in June 2010, which is adequate for the purposes of determining service connection it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an October 2016 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


